DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 1/28/2019, 6/09/2017, 3/16/2017, 2/01/2017, 11/15/2016, and 8/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Amendment
Applicant’s amendments to claims 1, 16, 67, and 75 are acknowledged.

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.  Further, Applicant’s arguments are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends:
“Zeineh fails to disclose a focusing instruction where “the slide mount is moved in the X-axis and Y-axis directions to an area of interest on the slide before focusing in the Z-axis” as recited in amended claim 1.  Victor Casas, the inventor of the instant application, emphasized in his Declaration under § 1.132, submitted herewith, that traditionally the “entire stage is moved in the X-, Y- and X- (Z-?) directions” while focusing a microscope, which “may require a more robust motor system and a counterbalance for the heavy weight of the moving stage.”  Id., paragraph 7.  This is 
While Applicant and Victor Casas’ points are understood, the Examiner respectfully disagrees.
The relevant portion of independent claim 1 is reproduced below:
“the focusing instruction comprising one or more commands for the digital optical device to move a slide and a slide mount in a Z-axis, and not a stage, wherein the slide mount is moved in the X-axis and Y-axis directions to an area of interest on the slide before focusing in the Z-axis;
The Examiner notes, initially, that the claims do not currently prohibit the stage from moving in X-axis and Y-axis directions to an area of interest on the slide before focusing in the Z-axis. (emphasis added)
Zeineh discloses per ¶ 0022 that remote microscopy is enabled whereby motion control of a microscope stage in X-Y directions, as well as focus control of the stage is performed by issuing an appropriate control command to a remote site computer system.  Particularly, that following each X and/or 
Although Zeineh does not disclose “the focusing instruction comprising one or more commands for the digital optical device to move a slide and a slide mount in a Z-axis and not stage,” Dixon does disclose these features.
Dixon, at ¶ 0054 discloses piezo positioners (703) and (705) per Fig. 9, wherein when both piezo positioners are extended at the same time, slide mount 401 moves up, changing the focus of the instrument.  Note specifically, that the piezo actuators are moving up a slide mount (401) and slide (101) and not a stage (105) per Fig. 9.
The Examiner notes that Dixon’s above cited teachings appear to closely correlate with paragraphs [0011], [0046], and [0047] cited from the Casas Declaration (paragraph 8) as describing a “compact, protected digital microscope where “the slide mount is positioned along a X-,Y- or Z-axis by the motorized positioning unit” and “the slide mount is the only component of the device that is movable in a Z-axis.”   


“Dixon fails to cure the defects of Zeineh and does not disclose a focusing instruction where “the slide mount is moved in the X-axis and Y-axis directions to an area of interest on the slide before focusing in the Z-axis” as recited in amended claim 1.  Casas Declaration at paragraphs 10 and 11.  In addition, as previously noted by the Applicant and further explained by Victor Casas, any modification to Zeineh by incorporating the three-dimensional tilting and focusing of Dixon would frustrate the telemicroscopy of Zeineh by changing the field of view from the area of interest initially identified by the X-Y movement in Zeineh by the tilting Z-direction movement of Dixon. See Dixon at least at FIG. 6 and paragraph [0049]; Casas Declaration at paragraphs 10 and 11.” (Remarks of 3/29/2021; page 13)
While Applicant and Victor Casas’ points are understood, the Examiner respectfully disagrees.
The Examiner notes Dixon’s paragraph [0054] and Fig. 9, which discloses a microscope slide mounted on a slide mount which is supported on a left side and right side by piezo positioners.  It is explicitly recited that “when both piezo positioners are extended at the same time, (the) slide mount moves up, changing the focus of the instrument. (emphasis added)  When the piezo positioners are (optionally) extended one-at-a-time, the tilt of the slide mount is changed.  
Thus, the piezo positioners of Dixon clearly are able to change the focus in a Z-direction without requiring “tilting Z-direction movement” as alleged above.

Applicant contends:
“As discussed above, Dixon fails to teach moving the slide and the slide mount in the Z-axis for focusing after X-Y axes movement as in amended claims 16, 67, and 75. Further, the modified telemicroscopy of Zeineh by the three-dimensional tilting motion of Dixon would resulted in a different area of interest that that initially identified by the X-Y movement by the tilting Z-direction movement of Dixon. Casas Declaration at paragraphs 10 and 11. In contrast, the amended claims 16, 67, and 75 recite that “the digital optical device moves the slide mount in a Z-axis, and not a stage, to focus on the specimen to generate one or more micrographs after the digital optical device moves the slide mount in the X-axis and Y-axis directions to an area of interest on the slide.” (Remarks of 3/29/2021; page 14)
While Applicant and Victor Casas’ points are understood, the Examiner respectfully disagrees.
As the arguments appear to be substantially repeated from those above discussed, Dixon, paragraph [0054] discloses the use of piezo positioners (705) and (703), which, when extended at the same time by computer control, move up the slide mount to change the focus of the instrument.  Hence, the “three-dimensional tilting” motion of Dixon would not occur, and would not frustrate the combination with Zeineh.

See the rejection below for how the cited art in light of existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh (US 20100067759 A1) (hereinafter Zeineh) in view of Dixon et al. (US 20150054921 A1) (hereinafter Dixon) in view of Ravkin (US 20070211460 A1) (hereinafter Ravkin).
Regarding claim 1, Zeineh discloses:
A computer-implemented method of focusing digital optical devices, the method comprising: 
(a) transmitting, by a computer at a first location, a focusing instruction to a digital optical device at a second location, [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.  Particularly, note the discussion of accomplishing the microscope stage command and focus control being facilitated by a “remote site small platform computer system.”  In this case, the “first location” being a remote site of the pathologist, and a “second location” being the laboratory where the microscope is present.]
wherein the slide mount is moved in the X-axis and Y-axis directions to an area of interest on the slide before focusing in the Z-axis; and [See Zeineh, ¶ 0022 discloses that remote microscopy is enabled whereby motion control of a microscope stage in X-Y directions, as well as focus control of the stage is performed by issuing an appropriate control command to a remote site computer system.  Particularly, that following each X and/or Y translational movement of the microscope stage, the resulting tissue sample image is transmitted to the pathologist's remote site, where it is displayed on a high resolution monitor. The pathologist is, thus, able to manipulate and view a tissue sample as if the microscope containing the specimen were directly in front of him.  Zeineh, ¶ 0044-0045 discloses translating a stage in X or Y directions in order to alter a relative-Y position of the camera with respect to the stage.  Although not explicitly recited in Zeineh as performing focusing “after” an X-Y axis movement, it is within the level of ordinary skill to understand that if the microscope were directly in front of the pathologist as recited by Zeineh, a focusing operation would naturally occur after the pathologist has aligned the camera with a position of a specimen section.]
 (b) receiving, by the computer, a focused digital optical image from the digital optical device; [See Zeineh, ¶ 0021, 0032, 0033 discloses a video camera optically coupled to the microscope to capture diagnostic-quality images, and the video camera is preferably a digital camera.]

the focusing instruction comprising one or more commands for the digital optical device to move a slide and a slide mount in a Z-axis, and not a stage, to focus a digital optical image, 
provided that the digital optical device moves only the slide and the slide mount in the Z-axis, and not the stage, in response to the focusing instruction.
However, Dixon discloses:
the focusing instruction comprising one or more commands for the digital optical device to move a slide and a slide mount in a Z-axis, and not a stage, to focus a digital optical image, [See Dixon, ¶ 0054 and Fig. 9, which discloses a microscope slide mounted on a slide mount which is supported on a left side and right side by piezo positioners.  It is explicitly recited that “when both piezo positioners are extended at the same time, (the) slide mount moves up, changing the focus of the instrument. (emphasis added)  Thus, the piezo positioners of Dixon clearly are able to change the focus in a Z-direction by moving only the slide mount and slide (401) and (101) respectively, and not a stage (105).]
provided that the digital optical device moves only the slide and the slide mount in the Z-axis, and not the stage, in response to the focusing instruction. [See Dixon, ¶ 0054 and Fig. 9, it is explicitly recited that “when both piezo positioners are extended at the same time, (the) slide mount moves up, changing the focus of the instrument. (emphasis added)  Thus, the piezo positioners of Dixon clearly are able to change the focus in a Z-direction by moving only the slide mount and slide (401) and (101) respectively, and not a stage (105).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Zeineh to add 
Zeineh in view of Dixon does not appear to explicitly disclose:
wherein the digital optical device comprises a light source and an optical component, and wherein the optical component is between the light source and the slide.
However, Ravkin discloses:
wherein the digital optical device comprises a light source and an optical component, and wherein the optical component is between the light source and the slide. [See Ravkin, Fig. 8 illustrates a light source (40), and an optical component (31); See Ravkin, Fig. 2 illustrates an overall microscope inspection system with condenser (3), and slide (111).  See Ravkin, ¶ 0075 discloses a light-shaping diffuser element per Fig. 8.  Given the views shown in Figs. 2 and 8, it is clear that the light-shaping diffuser (31) is between the light source (40), and slide (111).]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with the application of light-shaping technologies in microscopy systems and would have understood, as evidenced by Ravkin, that in order to enable different means of shaping light for illumination of microscopic specimens, using a light-shaping diffuser would have been beneficial.  Accordingly, one of ordinary skill in the art at the time of the invention would have been motivated to include such a light shaping diffuser as taught by Ravkin in the combined teaching of Zeineh in view of Dixon in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 2, Zeineh in view of Dixon in view of Ravkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the second location is different from the first location. [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.]

Regarding claim 3, Zeineh in view of Dixon in view of Ravkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the focusing instruction is sent via a computer network. [See Zeineh, ¶ 0006, 0034, 0036, 0040, 0041, 0044 discloses a bi-directional telecommunications network enabling telepathology/telemicroscopy.]

Regarding claim 4, Zeineh in view of Dixon in view of Ravkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the digital optical device comprises a telemicroscope. [See Zeineh, ¶ 0021-0022, 0025-0026 discloses the use of a telemicroscopy system.] 

Regarding claim 95, Zeineh in view of Dixon in view of Ravkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
[See Ravkin, ¶ 0020, 0031discloses the use of light-shaping means, including light shaping diffusers; See Ravkin, ¶ 0091 discloses the use of holographic light-shaping diffusers; See Ravkin, Fig. 8 element 31 illustrates a light-shaping diffuser element.]
See Examiner’s previous rejection of claim 1 for motivation statement.

Claims 16-20, 67-72, 74-80, 82, and 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh in view of Dixon in view of Schmid et al. (US 20060133657 A1) (hereinafter Schmid) in view of Ravkin.
Regarding claim 16, Zeineh discloses:
A computer-implemented method of evaluating a specimen at a digital optical device comprising:
(a) receiving, by a computer at a first location, one or more micrographs of the specimen, the one or more micrographs generated by a digital optical device at a second location; [See Zeineh, ¶ 0021, 0032, 0033 discloses a video camera optically coupled to the microscope to capture diagnostic-quality images, and the video camera is preferably a digital camera.]
(b) presenting, by the computer, an interface allowing a user at the first location to define a total viewing area for the specimen; [See Zeineh, ¶ 0039 discloses a graphical user interface, and that the pathologist is able to control the remote telemicroscopy system by clicking on various commands or menus; See Zeineh, ¶ 0040 discloses a remote operator selecting any area of a mosaic for viewing.]
(c) separating, by the computer, the total viewing area into a plurality of fields of view; [See Zeineh, ¶ 0040 discloses creating a mosaic of smaller images arranged in a grid or tiled to form a complete image of the entire specimen to be examined.]
 [See Zeineh, ¶ 0022 discloses that remote microscopy is enabled whereby motion control of a microscope stage in X-Y directions, as well as focus control of the stage is performed by issuing an appropriate control command to a remote site computer system.  Particularly, that following each X and/or Y translational movement of the microscope stage, the resulting tissue sample image is transmitted to the pathologist's remote site, where it is displayed on a high resolution monitor. The pathologist is, thus, able to manipulate and view a tissue sample as if the microscope containing the specimen were directly in front of him.  Zeineh, ¶ 0044-0045 discloses translating a stage in X or Y directions in order to alter a relative-Y position of the camera with respect to the stage.  Although not explicitly recited in Zeineh as performing focusing “after” an X-Y axis movement, it is within the level of ordinary skill to understand that if the microscope were directly in front of the pathologist as recited by Zeineh, a focusing operation would naturally occur after the pathologist has aligned the camera with a position of a specimen section.]
Zeineh does not appear to explicitly disclose:
and wherein the digital optical device moves the slide mount in a Z-axis, and not a stage, to focus on the specimen to generate one or more micrographs after the digital optical device moves the slide mount in the X-axis and Y-axis directions to an area of interest on the slide.
Dixon discloses:
and wherein the digital optical device moves the slide mount in a Z-axis, and not a stage, to focus on the specimen to generate one or more micrographs… [See Dixon, ¶ 0054 and Fig. 9, which discloses a microscope slide mounted on a slide mount which is supported on a left side and right side by piezo positioners.  It is explicitly recited that “when both piezo positioners are extended at the same time, (the) slide mount moves up, changing the focus of the instrument. (emphasis added)  Thus, the piezo positioners of Dixon clearly are able to change the focus in a Z-direction by moving only the slide mount and slide (401) and (101) respectively, and not a stage (105).]
See Examiner’s earlier rejection of claim 1 for motivation statement.
Zeineh in view of Dixon does not appear to explicitly disclose:
and (d) transmitting, by the computer, instructions to the digital optical device, the instructions comprising one or more commands for the digital optical device to move a slide mount of the device to advance through the fields of view at a repeating time interval, 
However, Schmid discloses:
and (d) transmitting, by the computer, instructions to the digital optical device, the instructions comprising one or more commands for the digital optical device to move a slide mount of the device to advance through the fields of view at a repeating time interval, [See Schmid, ¶ 0074, 0080, 0085, 0086, 0090 discloses continuously moving a microscope stage, and continuously grabbing images via a digital camera at selected regular time intervals; See Schmid, ¶ 0032, 0034 discloses the microscopy system being operated remotely.]
In the above citations and throughout the reference as a whole, Zeineh discloses using a telemicroscopy system to allow a pathologist to remotely review and analyze samples on a microscope.  As cited above, Zeineh teaches receiving micrographs of the specimen under examination and allowing a user to define a viewing area for the specimen. Zeineh does not 
Schmid discloses noteworthy similarities to Zeineh, including the context of remote viewing and control of a pathological sample in a telemicroscopy setup.  Schmid as a whole relates to defining scan areas, directions, and routines for interactive selection of images by a telemicroscopy user.
It would have been obvious to the person having ordinary skill in the art to modify the invention disclosed by Zeineh in view of Dixon to add the teachings of Schmid in order to facilitate high-throughput scanning in both automatic and interactive modes of an inspection microscope.
Zeineh in view of Dixon in view of Schmid does not appear to explicitly disclose:
wherein the digital optical device comprises a light source and an optical component, wherein the optical component comprises a light shaping diffuser, wherein the light shaping diffuser is between the light source and the specimen.
However, Ravkin discloses:
wherein the digital optical device comprises a light source and an optical component, wherein the optical component comprises a light shaping diffuser, and wherein the light shaping diffuser is between the light source and the specimen. [See Ravkin, Fig. 8 illustrates a light source (40), and an optical component (31); See Ravkin, Fig. 2 illustrates an overall microscope inspection system with condenser (3), and slide (111).  See Ravkin, ¶ 0075 discloses a light-shaping diffuser element per Fig. 8.  Given the views shown in Figs. 2 and 8, it is clear that the light-shaping diffuser (31) is between the light source (40), and slide (111).]
See Examiner’s previous rejection of claim 1 for motivation statement.

Regarding claim 17, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the second location is different from the first location. [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.]

Regarding claim 18, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the time interval is user-defined. [See Schmid, ¶ 0074, 0080 discloses that the time intervals (and matching microscope stage movement speed) is chosen/defined]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 19, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
[See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample.]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 20, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the digital optical device to move the stage to advance through the fields of view in a pattern corresponding to columns across the total viewing area. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample; See Schmid, ¶ 0080 discloses that scanned bands can be in either a unidirectional or a bi-directional pattern.  Hence, the horizontal scans as depicted in Fig. 10 pertain to an exemplary illustration – this is not meant to exclusively limit to such a pattern, as a broader interpretation in view of paragraph 0080 allows for vertical scanning as well (see: “unidirectional”).]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 67, Zeineh discloses:
A computer-implemented system for telemicroscopy comprising: 
(a) a digital optical device comprising a slide mount having a range of positions along a X- and Y-axis defining fields of view of a specimen positioned on the slide mount; [See Zeineh, ¶ 0021, 0032, 0033 discloses a video camera optically coupled to the microscope to capture diagnostic-quality images, and the video camera is preferably a digital camera; See Zeineh, ¶ 0021-0022, 0026 discloses a remote site pathologist manipulating features of a microscope stage (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.  Further, that stage command is possible in any of an X, Y, or Z direction.]
a motor for moving the slide mount along the X- and Y-axis; [See Zeineh, ¶ 0026 discloses a motor for moving a microscope stage in X and Y directions.]
a light source; and [See Zeineh, ¶ 0026 discloses an illumination source.]
an optical component; and [See Zeineh, ¶ 0027 discloses a plurality of objective lenses, such that a specimen may be viewed at various magnifications.]
(b) a digital processing device comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the digital processing device to create a specimen evaluation application comprising: [See Zeineh, ¶ 0010, 0038 discloses a processor with a memory embodied and executable instructions embodied therein.  It is within the level of ordinary skill to understand a processor to be embodied with an operating system.]
1) a software module receiving one or more micrographs of the specimen, the one or more micrographs generated by the digital optical device; [See Zeineh, ¶ 0021, 0032, 0033 discloses a video camera optically coupled to the microscope to capture diagnostic-quality images, and the video camera is preferably a digital camera.]
2) a software module presenting an interface allowing a user to define a total viewing area for the specimen; [See Zeineh, ¶ 0039 discloses a graphical user interface, and that the pathologist is able to control the remote telemicroscopy system by clicking on various commands or menus; See Zeineh, ¶ 0040 discloses a remote operator selecting any area of a mosaic for viewing.]
[See Zeineh, ¶ 0040 discloses creating a mosaic of smaller images arranged in a grid or tiled to form a complete image of the entire specimen to be examined.]
wherein the digital optical device is located at a first location and the digital processing device and user are located at a second location; [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.  Particularly, note the discussion of accomplishing the microscope stage command and focus control being facilitated by a “remote site small platform computer system.”  
wherein the digital optical device and digital processing device send and receive information over a telecommunication network; and [See Zeineh, ¶ 0006, 0034, 0036, 0040, 0041, 0044 discloses a bi-directional telecommunications network enabling telepathology/telemicroscopy.]
after the digital optical device moves the slide mount in the X-axis and Y-axis directions to an area of interest on the slide. [See Zeineh, ¶ 0022 discloses that remote microscopy is enabled whereby motion control of a microscope stage in X-Y directions, as well as focus control of the stage is performed by issuing an appropriate control command to a remote site computer system.  Particularly, that following each X and/or Y translational movement of the microscope stage, the resulting tissue sample image is transmitted to the pathologist's remote site, where it is displayed on a high resolution monitor. The pathologist is, thus, able to manipulate and view a tissue sample as if the microscope containing the specimen were directly in front of him.  Zeineh, ¶ 0044-0045 discloses translating a stage in X or Y directions in order to alter a relative-Y position of the camera with respect to the stage.  Although not explicitly recited in Zeineh as performing focusing “after” an X-Y axis movement, it is within the level of ordinary skill to understand that if the microscope were directly in front of the pathologist as recited by Zeineh, a focusing operation would naturally occur after the pathologist has aligned the camera with a position of a specimen section.]
Zeineh does not appear to explicitly disclose:
wherein the digital optical device moves the slide mount in a Z-axis, and not a stage, to focus on the specimen to generate one or more micrographs 
Dixon discloses:
wherein the digital optical device moves the slide mount in a Z-axis, and not a stage, to focus on the specimen to generate one or more micrographs. [See Dixon, ¶ 0054 and Fig. 9, which discloses a microscope slide mounted on a slide mount which is supported on a left side and right side by piezo positioners.  It is explicitly recited that “when both piezo positioners are extended at the same time, (the) slide mount moves up, changing the focus of the instrument. (emphasis added)  Thus, the piezo positioners of Dixon clearly are able to change the focus in a Z-direction by moving only the slide mount and slide (401) and (101) respectively, and not a stage (105).]
See Examiner’s previous rejection of claim 1 for motivation statement.
Zeineh in view of Dixon does not appear to explicitly disclose:
4) a software module instructing the motor to move the slide mount to advance through the fields of view at a repeating time interval;
Schmid discloses:
[See Schmid, ¶ 0074, 0080, 0085, 0086, 0090 discloses continuously moving a microscope stage, and continuously grabbing images via a digital camera at selected regular time intervals; See Schmid, ¶ 0032, 0034 discloses the microscopy system being operated remotely.]
See Examiner’s previous rejection of claim 16 for motivation statement.
Zeineh in view of Dixon in view of Schmid does not appear to explicitly disclose:
wherein the optical component comprises a light shaping diffuser, and wherein the light shaping diffuser is between the light source and the specimen;
Ravkin discloses:
wherein the optical component comprises a light shaping diffuser, and wherein the light shaping diffuser is between the light source and the specimen; [See Ravkin, Fig. 8 illustrates a light source (40), and an optical component (31); See Ravkin, Fig. 2 illustrates an overall microscope inspection system with condenser (3), and slide (111).  See Ravkin, ¶ 0075 discloses a light-shaping diffuser element per Fig. 8.  Given the views shown in Figs. 2 and 8, it is clear that the light-shaping diffuser (31) is between the light source (40), and slide (111).]
See Examiner’s previous rejection of claim 1 for motivation statement.

Regarding claim 68, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the second location is different from the first location. [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.]

Regarding claim 69, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
wherein the light source comprises a LED light [See Ravkin, ¶ 0029-0030 discloses the illumination light source as an LED.]
See Examiner’s earlier rejection of claim 1 for motivation statement.

Regarding claim 70, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the time interval is user-defined. [See Schmid, ¶ 0074, 0080 discloses that the time intervals (and matching microscope stage movement speed) is chosen/defined]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 71, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the motor to move the slide mount to advance through the fields of view in a pattern corresponding to rows across the total viewing area. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 72, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the motor to move the slide mount to advance through the fields of view in a pattern corresponding to columns across the total viewing area. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample; See Schmid, ¶ 0080 discloses that scanned bands can be in either a unidirectional or a bi-directional pattern.  Hence, the horizontal scans as depicted in Fig. 10 pertain to an exemplary illustration – this is not meant to exclusively limit to such a pattern, as a broader interpretation in view of paragraph 0080 allows for vertical scanning as well (see: “unidirectional”).]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 74, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the motor to move the slide mount to advance through the fields of view in a straight line between two user defined points. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample; See Schmid, ¶ 0080 discloses that scanned bands can be in either a unidirectional or a bi-directional pattern.  Hence, the horizontal scans as depicted in Fig. 10 pertain to an exemplary illustration – this is not meant to exclusively limit to such a pattern, as a broader interpretation in view of paragraph 0080 allows for straight-line scanning as well (see: “unidirectional”).]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 75, this claim recites analogous limitations to claim 67 in the form of “Non-transitory computer-readable storage media” rather than “a system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 75 recites the following limitations which are not explicitly found from claim 67, but are addressed as follows: 
Zeineh discloses:
Non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to create an application for evaluating a specimen with a digital optical device, the application comprising [See Zeineh, ¶ 0012 discloses a processor that executes instructions, causing a processor to remotely control a microscope system.]

Regarding claim 76, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the second location is different from the first location. [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.]

Regarding claim 77, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
wherein the light source comprises a LED light. [See Ravkin, ¶ 0019-0020 discloses the use of light-shaping diffusers; See Ravkin, ¶ 0029-0030 discloses the illumination light source as an LED.]
See Examiner’s earlier rejection of claim 1 for motivation statement.

Regarding claim 78, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
[See Schmid, ¶ 0074, 0080 discloses that the time intervals (and matching microscope stage movement speed) is chosen/defined]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 79, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the motor to move the slide mount to advance through the fields of view in a pattern corresponding to rows across the total viewing area. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 80, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the motor to move the slide mount to advance through the fields of view in a pattern corresponding to columns across the total viewing area. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample; See Schmid, ¶ 0080 discloses that scanned bands can be in either a unidirectional or a bi-directional pattern.  Hence, the horizontal scans as depicted in Fig. 10 pertain to an exemplary illustration – this is not meant to exclusively limit to such a pattern, as a broader interpretation in view of paragraph 0080 allows for vertical scanning as well (see: “unidirectional”).]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 82, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
the system adjusts its speed to display all frames from one point to the other during travel. [See Zeineh, ¶ 0061 discloses adaptively delivering image detail in inverse proportionality to sample stage movement speed.  Hence, the image quality is able to be adapted as well as the stage movement speed.]
Schmid discloses:
wherein the travel is a user-defined straight line, and [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample; See Schmid, ¶ 0080 discloses that scanned bands can be in either a unidirectional or a bi-directional pattern.  Hence, the horizontal scans as depicted in Fig. 10 pertain to an exemplary illustration – this is not meant to exclusively limit to such a pattern, as a broader interpretation in view of paragraph 0080 allows for straight-line scanning as well (see: “unidirectional”).]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 96, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
[See Ravkin, ¶ 0020, 0031discloses the use of light-shaping means, including light shaping diffusers; See Ravkin, ¶ 0091 discloses the use of holographic light-shaping diffusers; See Ravkin, Fig. 8 element 31 illustrates a light-shaping diffuser element.]
See Examiner’s earlier rejection of claim 1 for motivation statement.

Regarding claim 97, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
wherein the light shaping diffuser is a holographic light shaping diffuser. [See Ravkin, ¶ 0020, 0031discloses the use of light-shaping means, including light shaping diffusers; See Ravkin, ¶ 0091 discloses the use of holographic light-shaping diffusers; See Ravkin, Fig. 8 element 31 illustrates a light-shaping diffuser element.]
See Examiner’s earlier rejection of claim 1 for motivation statement.

Regarding claim 98, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
wherein the light shaping diffuser is a holographic light shaping diffuser. [See Ravkin, ¶ 0020, 0031discloses the use of light-shaping means, including light shaping diffusers; See Ravkin, ¶ 0091 discloses the use of holographic light-shaping diffusers; See Ravkin, Fig. 8 element 31 illustrates a light-shaping diffuser element.]
See Examiner’s earlier rejection of claim 1 for motivation statement.

Claims 21, 73, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh in view of Dixon in view of Schmid in view of Ravkin in view of Yamamoto (US 20120327211 A1) (hereinafter Yamamoto).
Regarding claim 21, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Zeineh in view of Dixon in view of Schmid in view of Ravkin does not appear to explicitly disclose:
wherein the method further comprises automatically determining the area of a total of tissue detected in the specimen. 
However, Yamamoto discloses:
wherein the method further comprises automatically determining the area of a total of tissue detected in the specimen. [See Yamamoto, ¶ 0072, 0092-0094 discloses automatically extracting and determining a specimen area within a specimen search range.]
It would have been obvious to the person having ordinary skill in the art to modify the invention disclosed by Zeineh in view of Dixon in view of Schmid in view of Ravkin to add the teachings of Yamamoto in order to determine an in-focus position of a camera by automatically extracting and determining a specimen area on a slide.

Regarding claim 73, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Yamamoto discloses:
[See Yamamoto, ¶ 0072, 0092-0094 discloses automatically extracting and determining a specimen area within a specimen search range.]
See Examiner’s earlier rejection of claim 21 for motivation statement.

Regarding claim 81, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Yamamoto discloses:
wherein the application further comprises a software module automatically determining the area of a total of tissue detected in the specimen. [See Yamamoto, ¶ 0072, 0092-0094 discloses automatically extracting and determining a specimen area within a specimen search range.]
See Examiner’s earlier rejection of claim 21 for motivation statement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110090327 A1			Kenny; Kevin Bernard et al.
US 20040066960 A1			McLaren, Gina et al.
US 20110233403 A1			Own; Christopher Su-Yan et al.
US 20080176332 A1			Berns; Michael W. et al.
US 20130147939 A1			Nawata; Ryo et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486